NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

In the Interest of A.M., a child.           )
                                            )
                                            )
A.Y.,                                       )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D19-653
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES and GUARDIAN AD LITEM              )
PROGRAM,                                    )
                                            )
              Appellees.                    )
                                            )

Opinion filed July 12, 2019.

Appeal from the Circuit Court for
Lee County; Leigh F. Hayes, Judge.

Ryan Thomas Truskoski of Ryan Thomas
Truskoski, P.A., Orlando, for Appellant.

Meredith K. Hall of Children's Legal Services,
Bradenton, for Appellee Department of
Children and Families.

Thomasina F. Moore, Statewide Director of
Appeals, and Sara Elizabeth Goldfarb,
Senior Attorney, Tallahassee,
for Appellee Guardian ad Litem Program.


PER CURIAM.


              Affirmed.
NORTHCUTT, LUCAS, and ATKINSON, JJ., Concur.




                                  -2-